Kellogg, J. (dissenting):
I cannot think that the prevailing opinion correctly interprets the charter provision. It is in error in assuming that the prohibitions of section 154 relate alone to the owner of the property. The section, by giving to the city the exclusive right to build walks, denies that right to all others, and, therefore, if any person builds a walk, it is in violation of the section and brings upon him the penalty. The owner may apply for *732a permit to "build his walk, but if he does not obtain it, or the walk is not built under his permit, it is a violation of the ordinance for any person to build it.
I favor a reversal.
Betts, J., concurred.
Judgment affirmed, with costs.